Exhibit 10.16.4

Form Stock Option Agreement

(Chief Executive Officer and Senior Officers)

In connection with the 2007 Incentive Award Plan

For Awards After October 29, 2008

Name of Optionee:

Number of Options, each one for one share of Coca-Cola Enterprises Inc. common
stock:

Grant Date:

Option Exercise Price:

Conditions for Vesting:

The terms and conditions applicable to the grant of stock options made by
Coca-Cola Enterprises Inc. (the “Company”) to U.S. employees on this Grant Date
are described below. This grant was made under the Coca-Cola Enterprises Inc.
2007 Incentive Award Plan (the “Plan”), the terms of which are incorporated into
this document. All capitalized terms in this agreement (the “Agreement”) shall
have the meaning assigned to them in this Agreement or in the Plan.

 

1. Duration of Options. You have until [insert date 10 years from the date of
grant], to exercise any vested options, as long as you are continuously employed
by Coca-Cola Enterprises or an Affiliated Company.

 

2. Effect of Termination of Employment. If your employment terminates before
options are vested, any unvested options will be forfeited. Any options that
are, or become, vested at the time of your termination may only be exercised up
to the earliest of [insert date 10 years from the Grant Date], or

 

  a. 48 months following your Retirement

 

  b. 36 months following your death or termination due to your Disability

 

  c. 24 months following your Severance Termination

 

  d. 6 months following your termination for any other reason.

 

3. Effect of a Change in Control of the Company. In the event of your Severance
Termination within two years after a Change in Control of the Company (as
defined in the 2007 Incentive Award Plan), any unvested options will become
vested on your termination date, and all of the options that are, or become,
vested at the time of your termination may be exercised until [insert date 10
years from the Grant Date].

 

4. Definitions. For purposes of this grant, the following definitions apply:

 

  a. An “Affiliated Company” includes The Coca-Cola Company and any company of
which the Company or The Coca-Cola Company owns at least 20% of the voting stock
or capital if the Company agrees to this subsequent employment.

 

  b. “Disability” means your inability, by reason of a medically determinable
physical or mental impairment, to engage in any substantial gainful activity for
at least one year.



--------------------------------------------------------------------------------

  c. “Retirement” means your termination of employment from the Company or an
Affiliated Company at or after age 55, provided (i) your age and service, when
added together, equals 60 and (ii) you are not terminated for Cause.

 

  d. “Severance Termination” means your involuntary termination without Cause
or, within two years of a Change in Control of the Company, your voluntary
termination for Good Reason, provided you execute a release of all potential
claims against the Company. “Cause” means (i) willful or gross misconduct that
is materially detrimental to the Company, (ii) acts of personal dishonesty or
fraud toward the Company or (iii) conviction of a felony, except for a
conviction related to vicarious liability based solely on your position with the
Company, provided that you had no involvement in actions leading to such
liability or had acted upon the advice of the Company’s counsel; and “Good
Reason” means (i) a demotion or diminution of duties, responsibilities and
status, (ii) a material reduction in base salary and annual incentive
opportunities, or (iii) assignment to a position requiring relocation of more
than 50 miles from your primary workplace.

 

5. Exercise of Options. You may exercise your vested options by following the
procedures established from time to time by the Company.

 

6. Nature of Grant. In accepting the grant, you are acknowledging that:

 

  a. the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan;

 

  b. the grant of the options is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted repeatedly in the past;

 

  c. all decisions with respect to future option grants, if any, will be at the
sole discretion of the Company; and

 

  d. in consideration of the grant of options, no claim or entitlement to
compensation or damages shall arise from termination of the options or
diminution in value of the options or shares purchased through exercise of the
options resulting from termination of your employment by the Company or your
employer (for any reason whatsoever and whether or not in breach of local labor
laws), and you irrevocably release the Company and your employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting this
grant, you shall be deemed irrevocably to have waived your entitlement to pursue
such claim.

 

7. Responsibility for Taxes. By accepting this grant, you also acknowledge that,
regardless of any action the Company or your employer takes with respect to any
or all income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Company and/or your employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the option grant, including the grant, vesting or exercise of the option, the
subsequent sale of shares acquired pursuant to such exercise and the receipt of
any dividends; and (ii) do not commit to structure the terms of the grant or any
aspect of the option to reduce or eliminate your liability for Tax-Related
Items.

Prior to exercise of the option, you may be required to pay or make adequate
arrangements satisfactory to the Company and/or your employer to satisfy all
withholding and payment on account obligations of the Company and/or your
employer. In this regard, you are hereby authorizing the Company and/or your
employer to withhold all applicable Tax-Related Items legally payable by you
from your wages or other cash compensation paid to you by the Company and/or
your employer or from proceeds of the exercise of the option. Alternatively, or
in addition, if permissible under local law, the Company may (i) sell or arrange
for the sale of shares that you acquire to meet the withholding obligation for
Tax-Related Items, and/or (ii) withhold in shares, provided that the Company
only withholds the amount of shares necessary to satisfy the minimum withholding
amount. Finally, you must pay to the Company or your employer any amount of
Tax-Related Items that the Company or your employer may be required to withhold
as a result of your participation in the Plan or your purchase of

 

2



--------------------------------------------------------------------------------

shares that cannot be satisfied by the means described above. The Company may
refuse to honor the exercise and refuse to deliver the shares if you fail to
comply with your obligations in connection with the Tax-Related Items, as
described in this section.

 

8. Deemed Acceptance of Grant. There is no need to acknowledge your acceptance
of this grant of stock options, as you will be deemed to have accepted the grant
and the terms and conditions of the Plan and this document unless you notify the
Company otherwise in writing.

 

9. Plan Administration. The Company is the administrator of the Plan, whose
function is to ensure the Plan is managed according to its respective terms and
conditions. A request for a copy of the Plan and any questions pertaining to the
Plan should be directed to:

COCA-COLA ENTERPRISES INC.

STOCK PLAN ADMINISTRATOR

P.O. BOX 723040

ATLANTA, GA, USA 31139-0040

770-989-3000

 

3